DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed August 12, 2021.
Claims 1, 8, 17, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The previous rejections under 35 USC 112(b) for the use of the terms “valueless” and “the network flow model” have been withdrawn in response to the submitted amendments. 
The previous rejections under 35 USC 112(b) for the use of the terms “high-speed rail” and “light rail” have been withdrawn because the arguments submitted on August 12, 2021 on pages 19-21 are persuasive.
Applicant’s arguments filed August 12, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claims 1-20 stand rejected under §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In view of the amendments to independent claims 1, 17, and 20, which recite "a  plurality   of transportation modes within the heterogeneous transportation network" as a limitation, Applicant respectfully submits In the context of the flowchart in MPEP §2106, subsection III, when viewed as a whole, the eligibility of the claim is self-evident (e.g., because the claim clearly improves a technology and computer functionality related to "a plurality of transportation modes") and therefore, the claim is eligible at Pathway A, thereby concluding the eligibility analysis. 
Further, the results of the streamlined analysis are the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis. That is, the instant claims that qualify as eligible after Step 2A (Pathway B) or Step 2B (Pathway C) of the full analysis are also eligible under the streamlined analysis (Pathway A). Accordingly, Applicant respectfully solicits withdrawal of the §101 rejection.
Examiner respectfully disagrees. Under the full analysis of the Alice/Mayo framework as applied in the rejection below and the instant claims recite an abstract idea without significantly more. Reciting "a plurality of transportation modes within the heterogeneous transportation network” is a field of use limitation that does not integrates the identified judicial exception into a practical application in Step 2A Prong Two or recite significantly more than the identified judicial exception in Step 2B. See MPEP 2106.05(h).

Regarding the previous rejection under 35 U.S.C. 102, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 17, and 20, as a whole, are directed to the abstract idea of receiving and analyzing a transportation reservation to determine the fees attributable to the fee collecting entities that make up the reservation, which is a mathematical concept and a method of organizing human activity. The claims recite a mathematical calculation because the identified idea is a mathematical calculations by calculating a fee attributable to a fee collecting entity based upon the attributes of a transportation reservation. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices by processing the fees attributable to the fee collecting entities that make up a transportation reservation. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts, legal obligations, and business relations) by analyzing a transportation reservation to determine a fee due to the fee collecting entities associated with the reservation. The mathematical concept and method of organizing human activity of “receiving and analyzing a transportation reservation to determine the fees attributable to the fee collecting entities that make up the reservation,” is recited by claiming the following limitations: browsing reservation information, receiving confirmation of a reservation, analyzing a fee due, create a network flow model, create a cost surface, and perform cost path analysis. The mere nominal recitation of a database, a computer data storage device, a user interface, a non-transitory memory, and a processor does not take the claim of the 
With regards to Claims 8 and 11-16, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: create a network flow model with nodes connected by arcs representing transportation routes, create accost surface, perform cost path analysis, perform cost distance analysis, and perform cartographic modeling.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 17, and 20 recite the additional elements: a database, a computer data storage device, a user interface, a non-transitory memory, and a processor which are used to perform the storing, organizing, receiving, and analyzing steps. These database, computer data storage device, user interface, non-transitory memory, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a travel agency in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing travel agent’s 
Alice/Mayo Framework Step 2B:
Claims 1, 17, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a database, a computer data storage device, a user interface, a non-transitory memory, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and storing and retrieving transportation information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a database (Specification [0017], [0024]), a computer data storage device (Specification [0024]), a user interface (Specification [0016]), non-transitory memory (Specification [0024]), and a processor (Specification [0024]). The claims add the words “apply it” or Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims limit the field of use by reciting transportation reservations and a plurality of transportation modes. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-7, 9-10, and 18-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yitschak et al. (U.S. P.G. Pub. 2010/0305984 A1), hereinafter Ben-Yitschak, in view of Davidson (U.S. P.G. Pub. 2013/0031029 A1), hereinafter Davidson, in view of Wilson (U.S. P.G. Pub. 2015/0032584 A1), hereinafter Wilson.

Claim 1. 
Ben-Yitschak discloses a system for procuring a reservation within a heterogeneous transportation network, the system comprising: 
a plurality of transportation modes within the heterogeneous transportation network, the plurality of transportation modes forming a plurality of transportation routes (Ben-Yitschak [0025], [0029], [0040], [0077], [0095], [0144], [0161]-[0169]);
a database within a computer data storage device for storing and organizing information for the plurality of transportation modes within the heterogeneous transportation network (Ben-Yitschak [0029], [0097], [0098], [0144], [0299]; [0329] taxes for each segment; Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are weighted; [0323] a vertex represents an intermediate location, such as an airport or train station and an edge represents a trip or segment between them), 
The database of Ben-Yitschak does not disclose the following limitations, but Davidson does:
the information being organized within the database in accordance with a logical data model including a plurality of fee collecting entities, each of the plurality of fee collecting entities being one of a juristic entity and a governmental entity, each of the plurality of fee collecting entities being a non-mode of transportation having a financial interest by way of fee collection in the operation of the heterogeneous transportation network within a respective boundary of the fee collecting entity (Davidson [0061] defining geographic areas such as countries, regions, states, counties, cities, towns, private land areas, vehicle staging areas, parking lots, driveways, etc.; [0062] geographic areas may overlap or reside wholly within another geographic area; [0064] define geographic areas using geofences; [0065] use geofences to track road use within a jurisdiction; [0066] store geofence data in a database; [0074] use 
a first attribute including GIS data defining a virtual perimeter for a real-world geographic area corresponding to the fee collecting entity (Davidson [0061] defining geographic areas such as countries, regions, states, counties, cities, towns, private land areas, vehicle staging areas, parking lots, driveways, etc.; [0062] geographic areas may overlap or reside wholly within another geographic area; [0064] define geographic areas using geofences; [0065] use geofences to track road use within a jurisdiction; [0066] store geofence data in a database; [0074] Use geofences to calculate taxes using tax rate and number of miles driven within a jurisdiction), 
One of ordinary skill in the art would have recognized that applying the known technique of storing information associated with tax regions through which a route may pass through of Davidson to Ben-Yitschak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Davidson to the teaching of Ben-Yitschak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such creation of geofences for taxable regions. Further, applying geofenced tax regions to Ben-Yitschak, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more accurate calculation of the applicable taxes for a traveled route by identifying each applicable tax that may be assessed along the duration of a route. 
Ben Yitschak does not disclose the following limitation, but Wilson does:
a second attribute including a valueless coefficient defining a payment term for the fee collecting entity, the valueless coefficient being a coefficient without a unit 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a tax rate for a geographic region of Wilson for the amount of applicable taxes of Ben-Yitschak (Ben-Yitschak [0158], [0196], [0226], [0329] applicable taxes per segment; [0159], [0197], [0227] applicable surcharges per segment). Both a tax rate and a tax amount of are known methods of storing tax information for routes. Thus, the simple substitution of one known element in the art of estimating taxes for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Ben-Yitschak’s system with the improved functionality to quickly recalculate applicable taxes in the event of a price change by eliminating the need to re-look up the applicable tax rate for the applicable regions of a route.
Ben-Yitschak does disclose:
a third attribute including a value-based coefficient defining a payment basis for the fee collecting entity (Ben-Yitschak [0144]-[0150], [0182]-[0188], [0203]-[0208], [0215]-[0218] price can be stored for each segment and includes one way, round trip, specific time periods, number of trips, distance, total travel time etc.; [0232] prices are totaled; [0329] taxes are determined for each segment of the trip); 
a user interface module that provides a user interface on a computing device, the user interface providing functionality for a user to at least browse reservation information within the heterogeneous transportation network and select a transportation reservation, the transportation reservation including at least one of the plurality of transportation routes (Ben-Yitschak [0235] search results; [0252] select a trip; [0253] proceed with booking); and 
non-transitory memory accessible to a processor (Ben-Yitschak [0029], [0299]), the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to: 
receive confirmation of the transportation reservation including at least one of the plurality of transportation routes (Ben-Yitschak [0253] proceed with booking; [0254] receive a single payment for different transportation modes), 
access the computer data storage device (Ben-Yitschak [0253] proceed with booking; [0254] receive a single payment for different transportation modes), and 
analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute (Ben-Yitschak [0255], [0270], [0272] immediate payment to the travel company which then disperses money to other sources; [0329] prices for each mode of travel for a particular segment are taken into account).

Claim 2. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:
wherein the plurality of transportation modes further comprises high-speed rail (Ben-Yitschak [0025], [0090] modes of transport include rail).

Claim 3. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses: 
wherein the heterogeneous transportation network further comprises transportation modes selected from the group consisting of high-speed rail, light rail, streetcar, transportation-for-hire, autonomous vehicles, semi-autonomous vehicles, and bus (Ben-Yitschak [0025], [0090] modes of transport include rail; [0092] bus; [0094] taxi).

Claim 4. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:
wherein the plurality of fee collecting entities further comprise juristic entities (Ben-Yitschak [0158], [0196], [0226], [0329] applicable taxes per segment).

Claim 5. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:
wherein the plurality of fee collecting entities further comprise governmental entities (Ben-Yitschak [0158], [0196], [0226], [0329] applicable taxes per segment).

Claim 6. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein for each of the plurality of fee collecting entities, the first attribute, the second attribute, and the third attribute are defined by contract (Ben-Yitschak [0157], [0195], [0225] price according to negotiated contract).

Claim 7. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the first attribute further comprises a nodal data of passenger exchange locations (Ben-Yitschak Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are weighted; [0323] a vertex represents an intermediate location, such as an airport or train station and an edge represents a trip or segment between them).

Claim 8. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 7, as shown above. Additionally, Ben-Yitschak discloses: 
a network flow model having a plurality of nodes interconnected with a plurality of arcs, each of the plurality of arcs being a portion of the plurality of transportation routes (Ben-Yitschak Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are weighted; [0323] a vertex represents an intermediate location, such as an airport or train station and an edge represents a trip or segment between them).

Claim 9. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the second attribute further comprises a value relative to the group consisting of a sales tax, a property tax, and a transaction payment (Ben-Yitschak [0158], [0196], [0226], [0326] applicable taxes per segment; [0159], [0197], [0227] applicable surcharges per segment).

Claim 10. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses: 
wherein the third attribute further comprises a value relative to the group consisting of a ticket price and a property value (Ben-Yitschak [0144]-[0150], [0182]-[0188], [0203]-[0208], [0215]-[0218] price can be stored for each segment and includes one way, round trip, specific time periods, number of trips, distance, total travel time etc.; [0232] prices are totaled).

Claim 11. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the processor-executable instructions that, when executed, by the processor cause the system to analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute, further comprise processor-executable instructions that, when executed, by the processor cause the system to create a network flow model based on the first attribute (Ben-Yitschak Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are weighted; [0323] a vertex represents an intermediate location, such as an airport or train station and an edge represents a trip or segment between them).

Claim 12. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the processor-executable instructions that, when executed, by the processor cause the system to analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute, further comprise processor-executable instructions that, when executed, by the processor cause the system to create a cost surface having a plurality of cells, the cost surface having a value in each of the plurality of cells relative to the second attribute (Ben-Yitschak Tables 2-7, [0313]-[0321] showing a vertex weight and vertex predecessor map wherein the cells of the map show the summed weights of the predecessor of a vertex as well as the weight of the vertex).

Claim 13. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the processor-executable instructions that, when executed, by the processor cause the system to analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute, further comprise processor-executable instructions that, when executed, by the processor cause the system to create a cost surface having a plurality of cells, the cost surface having a value in each of the plurality of cells relative to the second attribute and a weight associated with each of the plurality of cells relative to the third 

Claim 14. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the processor- executable instructions that, when executed, by the processor cause the system to analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute, further comprise processor-executable instructions that, when executed, by the processor cause the system to perform a non-optimized cost path analysis reflecting the transportation reservation (Ben-Yitschak [0145]-[0146], [0183]-[0184], [0204]-[0208] price from point A to point B one way and round trip; [0232] prices are totaled).

Claim 15. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the processor-executable instructions that, when executed, by the processor cause the system to analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute, further comprise processor-executable instructions that, when executed, by the processor cause the system to perform a non-optimized cost distance analysis reflecting the transportation reservation (Ben-Yitschak [0150], [0187], [0217] 

Claim 16. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak, as modified above by Davidson and Wilson, teaches:
wherein the processor-executable instructions that, when executed, by the processor cause the system to analyze for each of the plurality of fee collecting entities for the transportation reservation, a fee due to the fee collecting entity based on the first attribute, the second attribute, and the third attribute, further comprise processor-executable instructions that, when executed, by the processor cause the system to perform cartographic modeling (Ben-Yitschak [0078] identify locations based on latitude and longitude information).

Claim 17. 
Ben Yitschak discloses a system for procuring a reservation within a heterogeneous transportation network, the system comprising: 
a plurality of transportation modes within the heterogeneous transportation network, the plurality of transportation modes forming a plurality of transportation routes (Ben-Yitschak [0025], [0029], [0040], [0077], [0095], [0144], [0161]-[0169]);
a database within a computer data storage device for storing and organizing information for a plurality of transportation modes within the heterogeneous transportation network (Ben-Yitschak [0029], [0097], [0098], [0144], [0299]; [0329] taxes for each segment; Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are 
The database of Ben-Yitschak does not disclose the following limitations, but Davidson does:
the information being organized within the database in accordance with a logical data model including a plurality of fee collecting entities, each of the plurality of fee collecting entities being one of a juristic entity and a governmental entity, each of the plurality of fee collecting entities being a non-mode of transportation having a financial interest by way of fee collection in the operation of the heterogeneous transportation network within a respective boundary of the fee collecting entity (Davidson [0061] defining geographic areas such as countries, regions, states, counties, cities, towns, private land areas, vehicle staging areas, parking lots, driveways, etc.; [0062] geographic areas may overlap or reside wholly within another geographic area; [0064] define geographic areas using geofences; [0065] use geofences to track road use within a jurisdiction; [0066] store geofence data in a database; [0074] use geofences to calculate taxes using tax rate and number of miles driven within a jurisdiction), and relationships defining the manner in which the information is stored and organized in the logical data model including, for each of the plurality of fee collecting entities for each of the plurality of transportation modes: 
a first attribute including GIS data defining a virtual perimeter for a real-world geographic area corresponding to the fee collecting entity (Davidson [0061] defining geographic areas such as countries, regions, states, counties, cities, towns, private land areas, vehicle staging areas, parking lots, driveways, etc.; [0062] geographic areas may overlap or reside wholly within another geographic area; [0064] define geographic areas using geofences; [0065] use geofences to track road use within a jurisdiction; [0066] 
One of ordinary skill in the art would have recognized that applying the known technique of storing information associated with tax regions through which a route may pass through of Davidson to Ben-Yitschak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Davidson to the teaching of Ben-Yitschak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such creation of geofences for taxable regions. Further, applying geofenced tax regions to Ben-Yitschak, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more accurate calculation of the applicable taxes for a traveled route by identifying each applicable tax that may be assessed along the duration of a route. 
Ben Yitschak does not disclose the following limitation, but Wilson does:
a second attribute including a valueless coefficient defining a payment term for the fee collecting entity, the valueless coefficient being a coefficient without a unit (Wilson [0029] distributer may provide the sales tax rate; [0041] sales tax rate may be for example a state sales tax rate, a county sales tax rate, a municipal sales tax rate, or a special tax district; [0042] maintain sales tax rates for various localities in order to calculate the sales tax amount; [0062] access a database to determine sales tax rate; [0071] determine sales tax rate; [0083] store tax rates with different geographic regions), and 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a tax rate for a geographic region of Wilson for the amount of applicable taxes of Ben-Yitschak (Ben-Yitschak 
Ben-Yitschak does disclose:
a third attribute including a value-based coefficient defining a payment basis for the fee collecting entity (Ben-Yitschak [0144]-[0150], [0182]-[0188], [0203]-[0208], [0215]-[0218] price can be stored for each segment and includes one way, round trip, specific time periods, number of trips, distance, total travel time etc.; [0232] prices are totaled; [0329] taxes are determined for each segment of the trip); 
a user interface module that provides a user interface on a computing device, the user interface providing functionality for a user to at least browse reservation information within the heterogeneous transportation network and select a transportation reservation, the transportation reservation including at least one of the plurality of transportation routes (Ben-Yitschak [0235] search results; [0252] select a trip; [0253] proceed with booking); and 
non-transitory memory accessible to a processor (Ben-Yitschak [0029], [0299]), the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to: 
receive confirmation of the transportation reservation including at least one of the plurality of transportation routes (Ben-Yitschak [0253] proceed with booking; [0254] receive a single payment for different transportation modes), 
access the computer data storage device (Ben-Yitschak [0253] proceed with booking; [0254] receive a single payment for different transportation modes), 
create a network flow model based on the first attribute (Ben-Yitschak Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are weighted; [0323] a vertex represents an intermediate location, such as an airport or train station and an edge represents a trip or segment between them), 
create a cost surface having a plurality of cells, the cost surface having a value in each of the plurality of cells relative to the second attribute and a weight associated with each of the plurality of cells relative to the third attribute (Ben-Yitschak Tables 2-7, [0313]-[0321] showing a vertex weight and vertex predecessor map wherein the cells of the map show the summed weights of the predecessor of a vertex as well as the weight of the vertex), 
perform a non-optimized cost path analysis on the cost surface reflecting the transportation reservation (Ben-Yitschak [0145]-[0146], [0183]-[0184], [0204]-[0208] price from point A to point B one way and round trip; [0232] prices are totaled), and 
determine a fee due to the fee collecting entity (Ben-Yitschak [0255], [0270], [0272] immediate payment to the travel company which then disperses money to other sources; [0329] prices for each mode of travel for a particular segment are taken into account).

Claim 18. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 17, as shown above. Additionally, Ben-Yitschak discloses:
wherein the heterogeneous transportation network further comprises transportation modes selected from the group consisting of high-speed rail, light rail, streetcar, transportation-for- hire, autonomous vehicle, semi-autonomous vehicle, and bus (Ben-Yitschak [0025], [0090] modes of transport include rail; [0092] bus; [0094] taxi).

Claim 19. 
Ben-Yitschak in view of Davidson and Wilson teaches all of the elements of claim 1, as shown above. Additionally, Ben-Yitschak discloses:
wherein the plurality of fee collecting entities further comprise entities selected from the group consisting of juristic entities and governmental entities (Ben-Yitschak [0158], [0196], [0226], [0329] applicable taxes per segment).

Claim 20. 
Ben Yitschak discloses a system for procuring a reservation within a heterogeneous transportation network, the system comprising: 
a plurality of transportation modes within the heterogeneous transportation network, the plurality of transportation modes forming a plurality of transportation routes (Ben-Yitschak [0025], [0029], [0040], [0077], [0095], [0144], [0161]-[0169]);
a database within a computer data storage device for storing and organizing information for the plurality of transportation modes within the heterogeneous transportation network (Ben-Yitschak [0029], [0097], [0098], [0144], [0299]; [0329] taxes for each segment; Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are 
The database of Ben-Yitschak does not disclose the following limitations, but Davidson does:
the information being organized within the database in accordance with a logical data model including a plurality of fee collecting entities, each of the plurality of fee collecting entities being one of a juristic entity and a governmental entity, each of the plurality of fee collecting entities being a non-mode of transportation having a financial interest by way of fee collection in the operation of the heterogeneous transportation network within a respective boundary of the fee collecting entity (Davidson [0061] defining geographic areas such as countries, regions, states, counties, cities, towns, private land areas, vehicle staging areas, parking lots, driveways, etc.; [0062] geographic areas may overlap or reside wholly within another geographic area; [0064] define geographic areas using geofences; [0065] use geofences to track road use within a jurisdiction; [0066] store geofence data in a database; [0074] use geofences to calculate taxes using tax rate and number of miles driven within a jurisdiction), and relationships defining the manner in which the information is stored and organized in the logical data model including, for each of the plurality of fee collecting entities for each of the plurality of transportation modes: 
a first attribute including GIS data defining a virtual perimeter for a real-world geographic area corresponding to the fee collecting entity (Davidson [0061] defining geographic areas such as countries, regions, states, counties, cities, towns, private land areas, vehicle staging areas, parking lots, driveways, etc.; [0062] geographic areas may overlap or reside wholly within another geographic area; [0064] define geographic areas using geofences; [0065] use geofences to track road use within a jurisdiction; [0066] 
One of ordinary skill in the art would have recognized that applying the known technique of storing information associated with tax regions through which a route may pass through of Davidson to Ben-Yitschak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Davidson to the teaching of Ben-Yitschak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such creation of geofences for taxable regions. Further, applying geofenced tax regions to Ben-Yitschak, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more accurate calculation of the applicable taxes for a traveled route by identifying each applicable tax that may be assessed along the duration of a route. 
Ben Yitschak does not disclose the following limitation, but Wilson does:
a second attribute including a valueless coefficient defining a payment term for the fee collecting entity, the valueless coefficient being a coefficient without a unit (Wilson [0029] distributer may provide the sales tax rate; [0041] sales tax rate may be for example a state sales tax rate, a county sales tax rate, a municipal sales tax rate, or a special tax district; [0042] maintain sales tax rates for various localities in order to calculate the sales tax amount; [0062] access a database to determine sales tax rate; [0071] determine sales tax rate; [0083] store tax rates with different geographic regions), and 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a tax rate for a geographic region of Wilson for the amount of applicable taxes of Ben-Yitschak (Ben-Yitschak 
Ben-Yitschak does disclose:
a third attribute including a value-based coefficient defining a payment basis for the fee collecting entity (Ben-Yitschak [0144]-[0150], [0182]-[0188], [0203]-[0208], [0215]-[0218] price can be stored for each segment and includes one way, round trip, specific time periods, number of trips, distance, total travel time etc.; [0232] prices are totaled; [0329] taxes are determined for each segment of the trip); 
a user interface module that provides a user interface on a computing device, the user interface providing functionality for a user to at least browse reservation information within the heterogeneous transportation network and select a transportation reservation, the transportation reservation including at least one of the plurality of transportation routes (Ben-Yitschak [0235] search results; [0252] select a trip; [0253] proceed with booking); and 
non-transitory memory accessible to a processor (Ben-Yitschak [0029], [0299]), the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to: 
receive confirmation of the transportation reservation including at least one of the plurality of transportation routes (Ben-Yitschak [0253] proceed with booking; [0254] receive a single payment for different transportation modes), 
access the computer data storage device (Ben-Yitschak [0253] proceed with booking; [0254] receive a single payment for different transportation modes), 
create a network flow model based on the first attribute (Ben-Yitschak Fig. 7A, [0309] create database in the form of a graph containing vertices and edges wherein edges are weighted; [0323] a vertex represents an intermediate location, such as an airport or train station and an edge represents a trip or segment between them), 
create a cost surface having a plurality of cells, the cost surface having a value in each of the plurality of cells relative to the second attribute and a weight associated with each of the plurality of cells relative to the third attribute (Ben-Yitschak Tables 2-7, [0313]-[0321] showing a vertex weight and vertex predecessor map wherein the cells of the map show the summed weights of the predecessor of a vertex as well as the weight of the vertex), 
perform a non-optimized cost path analysis using cartographic modeling on the cost surface reflecting the transportation reservation (Ben-Yitschak [0078] identify locations based on latitude and longitude information; [0145]-[0146], [0183]-[0184], [0204]-[0208] price from point A to point B one way and round trip; [0232] prices are totaled), and 
determine a fee due to the fee collecting entity (Ben-Yitschak [0255], [0270], [0272] immediate payment to the travel company which then disperses money to other sources; [0329] prices for each mode of travel for a particular segment are taken into account).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628